

116 HR 4689 IH: Smoke Free Affordable Housing Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4689IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mrs. Hartzler introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require that States give preference in allocating
			 low-income housing credit dollar amounts to projects which are committed
			 to providing non-smoking buildings.
	
 1.Short titleThis Act may be cited as the Smoke Free Affordable Housing Act. 2.Low-income housing credit allocation preference for non-smoking buildings (a)In generalSection 42(m)(1)(B)(ii) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subclause:
				
 (IV)projects consisting only of buildings in which smoking is not permitted, and. (b)Effective dateThe amendment made by this section shall apply to allocations made after the date of the enactment of this Act.
			